DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 – 23 are objected to because of the following informalities:
In claim 12, line 4, “wherein each array of memory cells” is now inconsistent with the amended “a plurality of  (in line 1).
It should have been amended to “a plurality of arrays of memory cells” (in line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 12, 13, 24 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ware et al. (US 2020/0401414).
Regarding claims 1, 12 and 24, Ware et al. disclose a near memory system, comprising: 
a plurality of arrays of memory cells (shown in fig. 1A, the plurality of L0 and L1 SRAM arrays), wherein each array is arranged into a plurality of rows and columns (inherent), and wherein each row is configured to store a plurality of filter weights for a layer in a machine-learning application (see para 0015, “the filter weights data are loaded into memory L1/L0), and wherein each array of memory cells is subdivided into a plurality of sub-arrays (see fig. 1D for plurality of L1 subarrays); and 
a plurality of multiply-and-accumulate (MAC) circuits (fig. 2A or 2B) corresponding to the plurality of sub-arrays, each MAC circuit being coupled to each column in the corresponding sub-array (each MAC circuit for each column shown in fig. 2C), each MAC circuit being configured to multiply the plurality of filter weights from an accessed-one of the rows in the corresponding sub-array with a corresponding plurality of inputs to provide a plurality of products (se column 0070 – 0074, “the product or output of the multiplier circuit is output to the accumulation stage via the D*F register”), the MAC circuit being further configured to sum the plurality of products to provide a sum (see abstract and also para 0029, 0030, etc…), and wherein each array further includes an adder to add the sums from the array's MAC circuits to form an output for the array (see para 0040, 0049, 0129 – 0134, etc…).

Regarding claims 3 and 13, Ware et al. also disclose the memory cell being an SRAM bitcell (as shown the L0/L1 arrays are SRAM arrays, see fig. 1A).

As per claim 27, Ware et al. also disclose the method of claim 24, wherein summing the plurality of products comprises a digital summing (considered inherent per the MAC circuit as shown in fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. (US 2020/0401414) in view of Peng et al. (US 2019/0370640).
Regarding claims 3 and 14, Ware et al. disclose the near memory system/method as set forth above, except wherein the SRAM bitcell is a 6T bitcell.
This feature is taught by Peng et al. (see para 0028, 0029).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the prior arts as cited above, for the traditional 6T transistor SRAM is compatible with a variety of different technologies.

As per claim 22 and 23, Ware et al. also disclose the near memory system of claim 12, wherein the near memory system is integrated into a mobile device, wherein the mobile device is a cellular telephone (this is considered intended use of the memory system).

Allowable Subject Matter
Claims 2, 5 – 11, 15 – 21, and 25 – 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the near memory system/method as shown above, further comprising, in combination, the features and limitations additionally claimed at least in claims 5, 15, and 25 – 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           July 1, 2022